DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11,140,464. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application simply removes limitations regarding the generation of content on the first user device.
Outstanding application 17/343,073 Claim 1
U.S. Patent No. 11,140,464 Claim 1
A system (100) for viewing interactive content (1165), the system (100) comprising:
A system (100) for creating, sharing and viewing interactive content (1165), the system (100) comprising:
first user device (104) associated with first user (102) having at least a processor, memory and display configured to store interactive content (1165) within an interactive content module (116);
a first user device (104) associated with first user (102) having at least a processor, memory, display, camera hardware, microphone, media library stored locally or in remote location associated with the first user's (102) account;
one or more second user devices (112) associated with one or more second users (114);
one or more second user devices (112) associated with one or more second users (114);
an interactive content module (116) is configured to store one or more first media (1161), one or 


a communication module configured to establish communication and data transfer between the first user device (104), the one or more second user devices (112), the authoring module (106), the interactive content module (116), the player module (108) through the communication network (118);
a player module (108) coupled with the one or more second user devices (112); wherein the player module (108) configured to have an interactive content player (110) which comprises a first media container (402), a second media container (404), an interactive timeline interface (410);
a player module (108) coupled with the one or more second user devices (112);… wherein the player module (108) configured to have an interactive content player (110) which comprises a first media container (402), a second media container (404), an interactive timeline interface (410), an interface to display additional information and a call-to-action user interface;
wherein the one or more second user devices (112) are configured to access the interactive 


wherein the interactive content player (110) configured to render and play (1014) one or more second media (1162) and dynamically change, display relevant first media (1161) from plurality of first media (1161) as per cue points and/or interactivity data in sync with second media (1162) timeline.
wherein one or more second user devices (112) are further configured to allow second user to interact and select one of the plurality of first media (1161) from the plurality of first media (1161) through the second user's (114) haptic interaction and play the one or more second media (1162) from a particular time duration associated with the selected first media (1161) as per interactivity data (1163) and/or cue points.
Claim 21. The system (100) as claimed in claim 1, wherein one or more second user devices (112) configured to allow second users (114) to Interact with the interactive content (1165) through the interactive timeline (410) of the interactive content player (110) to choose and play different time duration of one or more second media (1162) along with displaying relevant first media (1161) as per interactivity data (1163)/second media (1162) cue points.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (2017/0039867).
Regarding claims 1 and 27-33, Fieldman discloses a system for viewing interactive content, the system comprising: 
first user device associated with first user (fig. 2) having at least a processor (202), memory (206) and display (210) configured to store interactive content within an interactive content module (204);
one or more second user devices associated with one or more second users (fig 1, user mobile devices 160);

a communication module configured to establish communication and data transfer between the one or more second user devices, the interactive content module, the player module through the communication network (fig. 1);
a player module coupled with the one or more second user devices (for driving the display, fig. 3);
wherein the player module configured to have an interactive content player which comprises a first media container, a second media container, an interactive timeline interface (fig. 16A, showing a background element 1660, foreground element 1664, and selectable timeline interface 1602);
wherein the one or more second user devices are configured to access the interactive content through the communication network to load, play and render interactive content  from the interactive content module within the interactive content player of the player module (paragraphs 0525-0526); 
wherein the interactive content player configured to render and play one or more second media and dynamically changing, displaying relevant first media from plurality of first media as per cue points and/or interactivity data in sync with second media timeline (synchronization of presenter feed and presentation content, paragraphs 0571-0572); and 
wherein one or more second user devices are further configured to allow second user to interact and select one of the plurality of first media from the plurality of first media through the second user's haptic interaction and play the one or more second media from a particular time 
Fieldman fails to disclose generating and publish an URL for the stored interactive content as interactive content URL to access them through a communication network.
Examiner takes official notice that utilizing URLs as links to interactive content was notoriously well known in the art at the time of effective filing, allowing content to be accessed via the Internet.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Fieldman to include using URLs as links.

Regarding claim 2, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is a multimedia player (fig. 16A).

Regarding claim 3, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is configured to: load the interactive content accessed through the interactive content URL from the interactive content module; and load associated interactive content settings to display information and enable the call-to-action user interface (fig. 16A).

Regarding claim 4, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is configured to: load one or more first media in the first media container from the interactive content module; load one or more second media in the second media container from the interactive content module; and load the interactivity data and/or second media cue points from the interactive content module (fig. 16A).



Regarding claim 6, Fieldman discloses the system as claimed in claim 1, wherein the second media container is configured to load and play the one or more second media as foreground picture-in-picture overlay on top of the first media container (fig. 16A).

Regarding claim 7, Fieldman discloses the system as claimed in claim 1, wherein the first media container is configured to load plurality of the one or more first media as plurality of first media slides in the background displaying one of the plurality of first media slides at a time (paragraphs 0804 and 0813).

Regarding claim 8, Fieldman discloses the system as claimed in claim 1, wherein the first media container is further configured to shuffle and display or play the plurality of first media slides one after another as per the interactivity data and/or second media cue points in sync with one or more second media timeline while playing in the second media container (synchronization of presenter feed and presentation content, paragraphs 0571-0572).

Regarding claim 9, Fieldman discloses the system as claimed in claim 1, wherein haptic interaction with first media container changes one of the plurality of first media slides in display from sequence of the plurality of first media slides (paragraph 0816).

Regarding claim 10, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is further configured to animate screen pointers, draw and render screen markers over respective one of the plurality of first media slides in sync with second media (1162) timeline as per interactivity data and/or one or more second media cue points (paragraphs 0819-0820).

Regarding claim 11, Fieldman discloses the system as claimed in claim 1, wherein the interactive timeline interface is configured to display second media timeline dynamically on one or more second user devices for second user's interaction (fig. 16A).

Regarding claim 12, Fieldman discloses the system as claimed in claim 1, wherein the interactive timelines interface further comprising a navigate user interface to change the one of the plurality of first media slides in display from sequence of the plurality of first media slides (position along progress bar, fig. 16A).

Regarding claim 13, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices are configured to access the interactive content URL to load, render and play interactive content within interactive content player (fig. 16A).

Regarding claim 14, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second users to interact with the interactive content through the interactive timeline of the interactive content player to choose and play 

Regarding claim 15, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second user to interact with the interactive timeline's interface navigate user interface to select one of the plurality of first media slides to display from sequence of the plurality of first media slides and play one or more second media  from the specific time duration associated with selected one of the plurality of first media slides as per interactivity data and/or one or more second media cue points (position along progress bar, fig. 16A).

Regarding claim 16, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second user's haptic interaction with first media container to select one of the plurality of first media slides to display from sequence of the plurality of first media slides and play one or more second media from the specific time duration associated with selected one of the plurality of first media slides as per interactivity data and/or one or more second media cue points (position along progress bar, fig. 16A).

Regarding claim 17, Fieldman discloses the system as claimed in claim 1, wherein each of the one or more second user devices are a computing device or a smart phone or a portable device (paragraph 0722).

Regarding claim 18, Fieldman discloses the system as claimed in claim 1, wherein one or more first media is images, photos, videos, audio, videos with audio, text, text animations, 

Regarding claim 19, Fieldman discloses the system as claimed in claim 1, wherein one or more second media is video, video with audio, and/or audio only (foreground, fig. 16A).

Regarding claim 20, Fieldman discloses the system as claimed in claim 1, wherein the first media container is an interactive user interface to load one or more first media as the plurality of first media slides associated with the interactive content and render or display one or more of the plurality of first media slides in one or more second user devices (paragraphs 0804 and 0813).

Regarding claim 21, Fieldman discloses the system as claimed in claim 1, wherein the second media container is an interactive user interface to play and render one or more second media associated with the interactive content (fig. 16A).

Regarding claim 22, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player displays display picture of a particular interactive content or custom display picture provided through interactive content URL query string parameters (dynamic generation upon access, paragraph 0243).

Regarding claim 23, Fieldman discloses the system as claimed in claim 1, wherein the haptic interaction are touch screen gestures or interactions with input devices or haptic contact with touch controller to identify haptic contact engagement or click or screen pointer events or 

Regarding claim 24, Fieldman discloses the system (100) as claimed in claim 5, wherein the haptic interaction are touch screen gestures or interactions with input devices or haptic contact with touch controller to identify haptic contact engagement or click or screen pointer events or touch screen gestures like swipe right, swipe left, tap, double tap between second user with second user device (e.g. iPad interface, paragraph 0722).

Regarding claim 25, Fieldman discloses the system as claimed in claim 9, wherein the haptic interaction are touch screen gestures or interactions with input devices or haptic contact with touch controller to identify haptic contact engagement or click or screen pointer events or touch screen gestures like swipe right, swipe left, tap, double tap between second user with second user device (e.g. iPad interface, paragraph 0722).

Regarding claim 26, Fieldman discloses the system as claimed in claim 16, wherein the haptic interaction are touch screen gestures or interactions with input devices or haptic contact with touch controller to identify haptic contact engagement or click or screen pointer events or touch screen gestures like swipe right, swipe left, tap, double tap between second user with second user device (e.g. iPad interface, paragraph 0722).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421